 In the Matter Of WESTCHESTER NEWSPAPERS, INC. WESTCHESTERCOUNTY PUBLISHERS, INC.andWESTCHESTER NEWSPAPER GUILD,CHARTERED BY AMERICAN NEWSPAPER GUILD, C. I. O.In the -Matter of HERALD STATESMAN, INC. WESTCHESTER COUNTYPUBLISHERS, INC.andWESTCHESTER NEWSPAPER GUILD, CHAR-TERED BY AMERICAN NEWSPAPER GUILD, C. I. O.Cases Nos. C-1542 and C-1548.-Decided August 15, 1940Jurisdiction:newspaper publishing industry.Unfair Labor Practices.Interference, Restraint, and Coercion.Charges of, dismissed.Discrimination:discharge, charges of, dismissed.CollectiveBargaining:charges of refusal to bargain collectively, dismissed.Issuance by the respondent of a notice changing the basis of pay, occa-sioned by the Wages and Hours Law, without consultation with the Union,during a period when the Union had suspended negotiations, was found notto constitute a refusal to bargain in good faith in view of the suspension ofnegotiations by the Union, the subsequent embodiment by the respondentof the provisions of the notice in its counterproposals, and the absence ofevidence indicating that the respondent by this action sought to underminethe Union.Where during a conference between union negotiators and the respondentthe union negotiators acting under the assumption that matters discussedat a prior conference had been finally agreed upon, read to the respondentthe terms of a new contract not previously seen by him, and includingmatters not specifically agreed to by him at the prior conference, a state-ment by the respondent at the termination of the conference concerningsaid contract "just because I have not dsiscussed some points as you haveread them that does not mean that I agree with them" washeldnot madein bad faith.Practice and Procedure:complaint dismissed.Mr. Daniel Baker,for the Board.Mr. Elisha Hanson,ofWashington, D. C., for the respondents.Isserman, Isserman,cf^Kapelsohn,byMr. Sol D. Kapelsohn,ofNewark, N. J., for the Union.Miss Mary Metlay,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by WestchesterNewspaper Guild, chartered by American Newspaper Guild, affiliated26 N. L. R. B., No. 65.630 WESTCHESTER NEWSPAPERS, INC.631with the Congress of Industrial Organizations, herein called the Union,the National Labor Relations Board, herein called the Board, by theRegional Director for the Second Region (New York City), issued itscomplaints and amended complaints dated June 21, 1939, and Novem-ber 1, 1939, against Westchester Newspapers, Inc., Herald Statesman,Inc.,andWestchester County Publishers, Inc., herein called therespondents, alleging that the respondents, Westchester Newspapers,Inc., and Westchester County Publishers, Inc., had engaged in andwere engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein. called theAct, and that the respondents, Herald Statesman, Inc., and West-chester -County Publishers, Inc., had engaged in and were engagingin unfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (5) and Section 2 (6) and (7) of the Act. Copiesof the complaints and amended complaints, together with notice ofhearing thereon were duly served upon the respondents and the Union.On June 24, 1939, the Board, acting pursuant to Article II, Section 37(b),ofNational Labor Relations Board Rules and Regulations-Series 1, as amended, issued an order consolidating the cases.In respect to the unfair labor practices the complaints alleged insubstance (1) that the respondents since March 1938, and at all timesthereafter, refused to bargain collectively with the Union, the dulydesignated representative of all the editorial employees, exclusive ofexecutives, of the New Rochelle Standard Star, 'the Mt. Vernon DailyArgus, and the Yonkers Herald Statesman; (2) that since July 1937and at all times thereafter the respondents urged, persuaded, andwarned the editorial employees of said Standard Star, Daily Argus,and Herald Statesman to refrain from engaging in concerted activitiesfor the purposes of collective bargaining, and otherwise interfered with,restrained, and coerced them in the exercise of the rights guaranteed inSection 7 of the Act; and (3) that the respondents, WestchesterNewspapers, Inc., and Westchester County Publishers, Inc., on Decem-ber 31, 1938, discharged George Rance, an employee, from the circu-lation department of the Standard Star because of his union member-ship and activities.On July -7, 1939, the respondents filed answersto the original complaints, which by stipulation, filed November 16,1939, stand as answers to the amended complaints, denying that theyhad engaged in the alleged unfair labor practices.Pursuant to notice, a hearing was held at New York City, fromNovember 27 to December 5, and from December 18 to 22, 1939, in-clusive, before Josef Hektoen, the Trial Examiner duly designated bythe Board.The Board, the respondents, and the Union were repre-sented by counsel; all participated in the hearing.Full 'opportunityto be heard, to examine and cross-examine witnesses, and to introduce 632DECISIONS` OF NATIONAL LABOR', RELATIONS BOARDevidence bearing on, the issues was - afforded,all parties.. -During thealie "hearing-,the, 'respondeiitsmoved to,dismiss" the' pro--deedings because of alleged'violations of^the due process; 61hAse -of the-Fifth'Ainend'meut to the Constitution.This 'motion was denied bythe, Trial Examiner.'-,At the close, of the Board'scase,.th'e rdspondeiitsmovedito dismiss for failure of 'proof.The Trial,Exam' ine^,, reserved.-granted it in his Interihediate:Report.;At-the'-the complaints'to^the proofwith respect to formal'matte'rs.-:The motion wasgrantedby the Trial Examiner.'During the course of thehearingl the .Trial'Examiner-made other ruling's on- motions-admission of, evidenceThe iBoar'd has, reviewed the'riilings of theOi Jariuhry;6',1,944, the respofdents,filed a,.brief in, support of their',motions to 1 dismiss_the . complaintsThereafteron April'13, 1940,the Trial' Examineiissued his:Intermediate;Report; copies of whichwere'duly. served=upon 'the-respondentsand The Union.The TrialExaminer fdund'that'tlie operations,,ofIthe respondents are an inte-grated enterprise'and occur in commerce within the meaning of, Sec-tion 2'(6) and'(7)^ of the;Act.'The Trial'Examiner,further-the' respondents 'have, hot-engaged in and, are not engaging-in unfairlaliorpractices within'the meaning of Section 8 (1),.(3)',. and'(Act and'recommended that;the complaints be dismissed.Exceptionsto the Intermediate' Report were filed by th0 respondents on May 7,1940,-.and by'the'Union on May 18, 1940.'''On -July'2-,,1940, pursuantAo. notice a hearing, for the purpose -oforal argument was held before:,D: C. , The-respondeiits"'and the Union'were^represehted by counsel and partici-pated-in- the: argument'At 'the' hearing counsel for the'Unionaiioved'to.arnend the exceptions filed by the Union'by-substituting in"para--graph'nuriiber:'The' motion-is -hereby granted. ',The Boardhas 'considered ' therespondents' .brief and the exceptions filed by the respondents and-the, Union Ito -the,Intermediate Report and 'in so far,as the:exceptiohsare 1 inconsistent,with'the finding's, 'conclusions',and 'order set forthelow.finds'them to'be ^vitbou't'merit.''Upon the entire record inithe, case,, the Board makes the-following:FINDINGS OF FACT'I. ' THE BUSINESS OF 'THE I RESPONDENTSWestchesteresterCounty Publishers,Inc , is a New York corporationhaving it principal"office and place of. business in Yonkers, NewYork,'and is the'parent corporation of a group of eight daily and five "`;ir,,.'';633;weekly newspapers all published 'iri .Westchester County,; New YorkJIt 'directly publishes -three daily papers, 1116 Evening Dispatch;: White`Plains; the Citizens Register, Ossining,;'and the Daily News,-Tarry=town:'' It, owns ,and, controls Herald, 'Statesman; Inc.;'. a, New -Yorkdo'rporatioh, which 'publishes'lthe'HeraldStatesman;: a daily and: one,of, three' herein ' involved; 'Harrison Publishing Corp:, rwhich; publishes,the' Citizens Observer,'Ha'rrison,' a weekly; and Item Publishers; .Inc.,,which publishes the .Daily. Item, Port Chester, a daily,: r Westchester.County ;Publishers; Inc.,' also owns and controls Westchester News-paper-Securities' Corporation; which in turn owns-and controls West-:chesterrNewspapers, Inc.,, a New York corporation' which,, publishesthe Standard Star, New:Rochelle; and the Daily.Argus,, Mount Vernon;both daily, papers and ,the two.' remaining' herein involved. -; West;chesterNewspaper' Secu'rities' Corporation'also '.oivns,and controlsNorthWestchester Publishers, . Incwhich 'publishes : three weeklyLarchmont Publishing Co.,'which publishes the-Times, . Larchmont; i a'weekly, and the Daily Times; Mamoroneck,, a daily.,,!! - IJrNoel -Macy, !president and director,of, .the respondents,iowns10;750 of f2,000 outstanding shares of common, stock of ' WestchesterCounty 'Publishers, "Inc. ' Of, 28,850 outstandingshar'es'of preferred-stock',2'J.Noel Macy'owns'2,975;'Valentine,E.Macy; 'Jr."I,his.brother,'2,725; Edytha M. Michels, hissister, 1;950:;,the E. R.,'Trust, 3,100;Hudson' Company. is, it r holding company ' of which J:. Noel Macy, isvice' president and --in, which he has d direct stock interest; of) 1,242shares and an indirect "interest of 1,7'801shares of a' totalstaiiding. ' He has contingent interests in the,E. R'. iand',V: R:Trustsand is life beneficiary of 'the J. R-: Trust." 1 ,Westchester- County; Pub-lishers; Inc.,,is indebted to J..Noel'Maly-in:the, amduiit"of $760,000on'aR, 1,J. 'NoelMacy, and his"brother, Valentine'E.:own, undi-Westchestei'.Broadcastmg'Corporation;, which owns and. ioperates'radio.sta'tioni-WFAS;'WhitePlains, 'New York. J tisunder the supervision of J. Noel, 'Macy and1ne'ispresident and director of.-Westchester CountyPublisliers,Inc,!'WthtNStCeserewspaperecuricesiesorpWhNInttepeewsescesraprs,c.Herald Statesman,Inc.'ti'iiHarrison Publishing Co.Item Publishers,Inc'f1He is-vice president'and director ofiI,i,1NorthWestchester Publishers,Inc7., ,'-—ttirsi rii;:,::I.lI1,,^;."Mamaroneck-LarchmonttPublishing Co , Inc2The preferred stock now has control by provision of the by-laws of the corporation,no di,,'idenc's having.been paid on such stock for a required lengthof time,...,r.ii 634DECISIONS OF NATIONAL ' LABOR RELATIONS BOARDbroadcasts on a frequency of 1,210 kilocycles.All employees ofWestchester County Publishers, Inc., and its subsidiaries and publica-tions are available to supply news for broadcast from said station.Westchester County Publishers, Inc., maintains a printer circuitand a county news bureau at White. Plains for the benefit of the eightdailies.The bureau is operated by an editor and two perforatoroperators employed by the corporation.Local news is circulatedover the circuit from and to the papers and business and editorialcommunications, are likewise sent over it.News from the papers tothe Associated Press in New York City is sent over the White Plainswire or may be telephoned by individual papers.The papers pay forInc., by means of a proportionate charge based on their circulations:they are not paid by it for news furnished by them. The bureaufurnishes news for broadcast,to station WFAS.The papers have identical real estate pages, radio columns, "advice"columns and other material which is matted for their use at Yonkers.The mechanical processes, including the printing of some of the dailies,are performed for them by the other dailies.William L. Fanning, treasurer and director of all the corporations,isbusiness manager of the group and is employed by WestchesterCounty Publishers, Inc.That corporation maintains a circulationbureau for all the papers at Mount Vernon to which each contributesits proportionate share of expense. It also does bookkeeping for allthe papers except the Times on the same basis.The letterhead of Westchester County Publishers, Inc., lists theeight dailies and five weeklies hereinabove discussed.Macy, in con-nection with an application filed before the Federal CommunicationsCommission for the transfer of station WFAS to him and his brother,stated under oath that all, the papers herein discussed 3 were publishedand controlled through subsidiaries of Westchester County Publishers,Inc.Advertisements in Editor and Publisher, trade paper of thenewspaper business, by "Westchester-Macy Newspapers" were re-ceived in evidence.The Evening Dispatch carries the device "AMacy Westchester Newspaper" on its masthead.A promotion sheet,theWestchester Beverage News, published by Westchester CountyPublishers, Inc., carries an advertisement showing "consistent adver-tisers in the Macy-Westchester Newspapers."The Editor and Pub-lisherYear Books for 1938 and 1939 list Westchester County Pub-lishers, Inc., and the papers herein referred to under the category,"Principal Newspaper Chains of United States and Canada."The1939 Year Book under "Editor and Publisher Promotion Awards of1937" carries this item: "The best all-round promotion done by a3Including the Evening Dispatch,WhitePlains, which began publication March 1, 1939,and has there-after been in the game ca'egory WESTCHESTER NEWSPAPERS, INC.635group of papers under common ownership was the Westchester CountyNewspapers' campaign in trade journals . . ."Editor and Publisherrefers to the papers as "Westchester County Macy Group" in givingcertain lineage statistics for the leading cities.The first edition ofthe Evening Dispatch, March 1, 1939, carried a news article aboutitself and the group, referring to "local Macy Westchester paper,"stating that "for the present, the paper is being printed in the plantof the group's New Rochelle paper, the Standard Star," and that thepaper "increases the number' of Macy Westchester dailies to eight.''The assistant general manager of the Associated Press testified that thepapers were referred to as the Westchester-Macy or Macy-Westchestergroup.Macy customarily hires the editors and business managers of all thepapers and his decisions are final.Budgets are fixed in consultationwith him and not substantially deviated from without further consul-tation with him.He negotiates labor contracts for the plants pub-lishing dailies.Transfers of employees from one paper to anotherare common and are made by him.When the Evening Dispatchbegan publication he appointed the editor, advertising manager, andcirculation manager thereof, transferring them from other papers inthe group.Employees work for and are hired by the group ratherthan individual papers.4Westchester County Publishers, Inc., acting as a group purchasingagent for the eight dailies, annually buys approximately 5,000 tonsof newsprint with a value of between $240,000 and $250,000.Allnewsprint comes from outside the State of New York. Ink valued at$3,000 to $4,000 is annually shipped from within and without theState of New York under the same arrangement.All publications circulate solely within the State of New York withthe exception of the Daily Item, Port Chester, which has a circulationof about 1,400 without the State of New York out of total circulationof 7,000.This paper maintains' a correspondent in Connecticut whogathers news for it and the other publications in the group. , ItemPublishers, Inc., also owns and operates an engraving plant whichin October 1939 had a total income of $4,815.93, about 12j2 per centof which was received from sales without the State of New York.The combined circulation of the dailies is approximately 70,000.Each of the eight dailies is a member of the Associated Press.There are no other Associated Press members in Westchester County.The service of the Associated Press, amounting to about 42,000 wordsa day, comes from its New York City office.Of this news, about 904On June 8, 1939, Macy wrote the Union, ".. I do not think that I have ever had an application towork on any one newspaper, ... so far as I know in all the transfers which have been made in this organza.tion involving many men over a period of several years it has always been considered continuous employ-ment as regards vacationsand everything else " 1636DECISIONS-'OF NATIONAL LABOR RELATIONS BOARDper,cent'originates outside the State of New York.About. 10,, percent''of"the i news,'in the, dailies is ;Associated Pressmatter: -Thesmall, the best estimate being, an average, ,of 500 words a week., T, -, , i3''Each', of, the papers publishes' various cartoon strips, news -features'and other syndicated material obtained from sources both within, andwithout 'the State of .New -York.,, ' , , , _ , %,Genertil, advertising 5,:received .'from' advertising.' agencies —bothwithin and, without Ahe ,State of New. York ,is, handled- for the groupund'er'contract' with 'Westchester, County Publishers, Inc.,,by.Kelly;-Smith ,Co.,- Inc.; advertising representativesr,in, ,NewYork ',City.Kelly-Smith Co., Inc., has offices in large cities over the country andfigures, indicate that-about 5' ^ per cent,, of- general advertising -comesGeneral advertising constitutes I approximately! 20. per cent of, ,alladvertising lineage and' about r 12 ,per cent of 'the gross income of ,thepapers' , For',the monthi'of' October; 1938', $25,000'.out of; a. total'advertising, +'revenue:'foi .the,dailies' of $125,000 :'came.'from:igenera'1advertising,,' . i,'—:, ,, ... ,,,ir'.,,"News ibroadcastsr from; WFAS credit the,specific paper of the grouporiginating the news.WFAS broadcasts material, by the groupwomen's' feature editor.: , She ' is r employed' by ' Westchester Co'tthty-Publishers, 'Inc., and use of her material is paid for by the 'papers toit in proportion" to 'their circulation.Thet station' is admittedly ininterstate.comme'rce.i^:,: ' + ', ',^,II.THE ORGANIZATION INVOLVED'Westchester Newspaper Guild,'chtir'tered by American Newspaper'Giiildj,'affiliated with"the 'C6ngress1'of' Industrial' Organizations,, is 'a'ci'reulati'on,'rprodmotidh; 'arnd:ad'vertising employees of the respondent,who` devote 'the major f part' of'their'' time' to such work; excluding!',"_.I,.'.i,,1°i(1It,;it,(,..'III.THE ALLEGED ,UNFAIR LABOR PRACTICESA: The; alleged'refusal ie' bargaintThe complaints, allege that,,the respondents . refused to,, bargain+the, jJnion. sought' to; bargain, one behalf of .the editorial employees, ofthe 7 dailies owned and controlled by the respondents at that time andsubmitted a proposed, contract . ,to ,J., NoelMacy, president of therespondent's. 'Macy declared, that he- would, not bargain with, the6General advertising is sometimes known as "national"advertising and is distinct from"local" advertising. WESTCHESTER NEWSPAPERS, INC.637Union as long as it demanded a guild shop.The negotiators ,for theUnion met again with Macy on July 9, 1937.Macy reiterated his,refusal to bargain until the Union withdrew its demand for a guild shop.:No further meetings were held until March 5, 1938, when pursuant,to the Union's request, made on February 12, 1938, Macy met withthe Union.At this meeting the union negotiators read a contractwhich was substantially similar to that submitted in 1937 except that,the guild shop clause appeared further down in the body of, the con;tract.Macy again stated that as long as the guild shop clause: wasin the contract he would not bargain or sign a contract and furtherstated that he could see, no reason why his "gang" needed the UnionThe meeting adjourned without further results.On April 2, 1938, another meeting was held., The union negotiatorread a resolution to Macy requiring him to answer -yes or,no to thequestion, "Do you refuse to bargain on the other nine points in, theproposed contract submitted to you by the Westchester Newspaper.Guild in behalf of its membership in the Yonkers, New Rochelle,and Mount Vernon units until the Guild Shop .Clause is eliminated?"Macy answered in the affirmative and though the Union sought todiscuss other points,Macy persisted in his refusal to do so until theguild shop clause was removed.Thereafter charges were filed withthe-Board by the Union. ^, ' 'I.The parties next met before Frederick Cromwell, Board Field,.Examiner, on September 9, 1938, and a further conference was ar-ranged for the following day, September 10, at Macy's office., At,-.that,meeting after some discussion of the contract proposed by the Union,Macy upon being urged to submit counter, proposals, asked, "Do youwant me to sit down and write you something silly?"He neverthe-less agreed to submit such proposals to the next meeting.The following meeting was held on September 24, and Macy sub-mitted his promised counter proposals-in the form of a contract.Theunion proposals had, asked for a wage scale ranging from $25 a week forinexperienced employees to $45 a week for those with 2 years' expe-rience, and a level increase of 10 percent for all editorial employees.The Macy scale was $18 per week for inexperienced employees duringtheir first year and ran to $40.50 per week for those with more than5' years' experience, with "no guarantee of employment at the end ofthe 5-year training period."The Union asked for a- 5-clay, 40-hourweek and Macy proposed a 6-day. 44-hour week with exceptions in'the matter of hours in the cases of managing editors, sports and societyreporters, and news and city editors.The Union also proposedseverance pay, vacations with pay, sick leave with pay, the limitationof inexperienced employees to 10,per cent of the total, the abolition ofspace-writing, no decreases in pay as a consequence of signing the,contract, and various other provisions usually found in this type of 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract, including the guild shop clause 6 and a standing committeeto consider interpretations of the contract and other matters affectingthe employees' relations with the publisher.Macy's proposals in nocase met the union proposals and were particularly unsatisfactory tothe Union for the following reasons: (1) they did not provide for jobsecurity; (2) they provided for the management to be sole judge ofcompetency in the matter of discharges, thus depriving the Union'sstanding committee of a large part of its functions; and (3) the pro-posed wage scale without the proviso that the publisher would notdecrease salaries, indicated to the Union that wage cuts would in-evitably ensue upon the signing of the contract.For thesereasonsthe Union said that Macy was not bargaining in good faith and thattherefore it would ask the Board to press the union charges.The parties next met at the Board regional offices on October 1,1938, with Field Examiner Frederick Cromwell.The meeting lastedabout 5 hours and the various contract clauses were discussed atlength, the Union having agreed to postpone discussion of the guildshop until all other proposals had been disposed of.Differing versionsof the concrete results of the conference were given by Henry Paynter,union negotiator, and Albert Floersheimer, Jr., union secretary whotook notes and the record is therefore confused.Macy,at a sub-sequent meeting, said that he agreed with the Floersheimer minutesand that they were "9932 per cent correct."The meeting opened.with a discussion of the wage demands of the Union which, accordingtoMacy, would have increased his $78,000 payroll by another $23,000.The entire question of pay increases was left undecided.Paynter'sversion of the hour question was that a '6-day, 40-hour week wasagreed upon, while Floersheimer's indicated indecision between a6-day, 40- or 44-hour week.Still other union people present thought42 hours had been agreed upon.A differential for the night shiftwas tentatively agreed upon as was a principle whereby vacation paywas to be added to the minimum wage scale over a period of 50 weeks.Many other clauses were agreed upon, subject, however, to furtherexploration and consideration by both the Union and Macy, amongthem being the matter of arbitration of disputes arising out of thecontract, space-writing, the term of the contract, discharge causes,salary decreases, and dismissals.No decision was reached on the,guild shop.Thus the vital questions of pay scale, hours, and guildshop were left undetermined.The meeting adjourned to conveneagain in Macy's office on October 7, 1938.6The contract provided"1The publisher shall require as a condition of employment of any employeethat he be and remain a member of the Guild in good standing at the time of his employment If anyemployee be not a Guild member at the time of signing this agreement,or at the time of his acceptance ofemployment,he shall become a member-of the Guild within 30 days of his becoming an employee of thepublisher.,"2.The Guild agrees that it will admit to membership and retain in membership any employee subjectto the constitution of the American Newspaper Guild and bylaws of the Guild " WESTCHESTER NEWSPAPERS, INC.639The Union had meanwhile sent Macy a copy of the Floersheimerminutes.At the meeting of October 7, 1938, Macy agreed to theirsubstantial accuracy.The union representative expressed himselfas pleased with the progress that had been made- at the October 1conference and said that the thing to do now was to discuss wages,hours, and the guild shop.Macy, however, said that he was un-aware that lie had agreed on all the items, that all he had done at'the October 1 meeting was to assent to certain principles, and thatclauses covering them were to be worked out.The union negotiatorread from a new contract prepared in the light of the October 1developments.Macy had not at that time seen a copy of the newcontract, and did not, until the Union mailed one to him on October9.7The discussion at this meeting disclosed that Macy agreed tothe night shift 10-per cent differential provision as rewritten; heconsidered that a 42-hour week might be possible; he agreed split-shift schedules would be posted a week in advance; the outside workand space-writing clauses were satisfactory; and he agreed in principleto the Union's proposal for remuneration for the use of automobiles.Macy made no comments on some of the clauses of the new contractthat were read to him and the union negotiators evidently took hissilence as acceptance.After about two or three hours' discussion theconference broke up rather precipitately because of an appointmentthatMacy had to keep. At the conclusion of the meeting Macystated, "Just because I have not discussed some points as you haveread them, that does not mean that I agree with them."The UnioninterpretedMacy's concluding statement as an indication of his badfaith.Thereafter the revised copy of the union proposed contract wasmailed to Macy and the parties again met in his office on October 11.The Union opened the meeting by reading to Macy a 'resolutionstating that it considered that Macy's alleged repudiation of certainagreements reached at the October 1 meeting was a display of badfaith, calling upon him for a demonstration of good faith beforefurther negotiations took place, and meanwhile retracting any unionconcessions that had been made,Macy resisted the imputation ofbad faith, saying that lie still accepted the "principles established atthe October 1 meeting."The union negotiator asked if Macy wouldsubmit counter offers to the union proposals regarding minimumsalaries and a guild shop.Macy refused, stating that he saw nouse in doing so "If negotiations are to be broken off."The meetingadjourned upon Macy's being informed that the Union would await"his indication of good faith."The Union wrote to Macy on October 16, enclosing a copy of aresolution adopted by it on October 15 in connection with the neogtia-IIt, at that time, contained certain corrections and additions made as the result of the October 7 meeting. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDbons, `charging Macy with having bargained in,bad faith and with='drawing all concessions it had made until Macy indicated his goodfaith.On October 17; 1939, the Union again wrote to Macy outliningthe matters pending on October 11, including "sick insurance" and theremuneration for the use of automobiles, the figures for which' were tobe submitted by Macy; inviting suggestions.from him as to how bestto cooperate with the editors in working out hours and the provisionregarding split-shifts; asking for the conditions under which a unioncommitt'ee'might inspect his books; stating that the Union was tosubmit a definition "of gross misconduct" and indicate its positionwith reference to leaves of absence in connection with severance.Thesc'corrimunications were acknowledged by Macy's letter of Octo-ber 25 in which he denied that he had promised an inspection of hisbooks by other than a insatisfactory' third party, "suchasMr. Cromwell" and added that "since the Guild has ruled that theability to pay or meet it demand has no bearing upon the insistence.that I' agree to such a demand, I assume that the Guild does not feelthat any useful purpose toward arriving at a mutually satisfactoryproposal in this respect would be served by such an inspection."'On October 26, 1938, the respondents, without consulting theUnion, attached to their employees' pay checks the following notice:While the best opinions we have been able to obtain are unani-mous that this paper does not come under the provisions of theFederal Wages and Hours Act we contemplate the passage in thenear future of a State law with similar provisions.Looking forward to the passage of such a law the salaries ofall employees will hereafter be computed on the -basis of anhourly rate.Your hourly rate is . . . ($.48)The service which this paper is rendering the public requiresthat you hold yourself available for duty . . . (55) hours . . .per week.,,,Prior to, the-notice the employees had been paid on a weekly basiswithout definite hours.By consultation with his editor, EdwardSchlesinger, an employee of, the Herald Statesman and at that time.acting president of the Union, found that the new hourly wage multi-'plied by 40 hours plus 15 hours overtime at time and a half resultedin each case in the weekly rate hitherto received by the employees.The overtime, he was informed, would be credited whether actuallyworked or not but the employees would, of course, have to be, avail-able for the hours stated. Simultaneously with the distribution of thenotices a new set of rules was posted without notice at the Standard8At a discussion between Macy and the union negotiator at an early conference where minimum salarieswere discussed,the Union took the position that salary demands could not be influenced by Macy's finan-cial conditionHowever, the negotiator subsequently offered to cooperate with Macy to show him howbe could increase the minimum .WESTCHESTER NEWSPAPERS, INC.641Star, and inferentially at the two other papers, changing conditionsof work in that employees would in the future be compelled to sign,time'-sheets and keep records of time spent.On October 27,the Unionwrote to Macy expressing its doubts as to the meaning-of the noticeand, pointing out to him that it might well be interpreted as cutting,salaries.In the same letter, however, the Union called upon Macyto comply with the provisions of the Wage and Hour Law, which, itstated, applied to the three papers under discussion.,A further conference between the parties was held at the Board'sregional offices on November 4, 1938, with Field Examiner MaxwellFeller.A stenographic record of the meeting taken at Macy's instanceindicated that the Union attributed lack of good faith in bargainingtoMacy on the grounds that (1) he had failed -to stand by the resultsreached at the October 1 meeting, (2) he had without notice, to theUnion changed the pay schedules, hours, and incidents of employ-ment by the October 26 notice and new rules, and (3) he desired toconceal any vacations with pay that he might agree to by.not,spe7cifically providing for them in a contract, to the end that the, Inter-,national Typographical Union, with which the respondents had con-tracts not providing for vacations with pay, might be deceived.Asa result of the meeting Macy undertook, to produce counter proposals,to the union proposed contract of October 7, 1938, as, amendedOctober 9, 1938.-'Such counter proposals, in the form of a contract, were submittedby Macy on November S. The pay scale offered in this contract wassubstantially the same as that offered in the original counter proposalsof September 24. , The November 8 contract indicated, concessionsby Macy from his original stand in respect to an increase in pay, fornight workers, limitation of split-shifts, severance pay, no arbitrationof contract renewal, compensation for use of automobiles and the,freedom to engage in outside fiction and non-fiction writing..The,contract,however, provided in several respects for terms lessdesirable to the Union than those which vIacy, had agreed to onOctober 1, 1938.The provision for apprentices and space-writers,the definition of night workers, and the failure to provide for sick-leave and, vacations with pay, indicated, recessions from the,positiontaken by Macy at the October 1 and 7 conferences. In respect to theprovisions for sick leave and vacation, apprentices and space writers,the November 8 counter proposals were less favorable to,the respond-ents' employees than the practice then prevailing in regard thereto.On November 28 a second meeting was had with Feller. It wassimilarly reported, the transcript indicating that no agreement wasreached on any point except that the use of automobiles was to becompensated for at the rate of five cents per mile;With this excep-' 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, the meeting adjourned unproductively.No further conferenceswere had.The history of the conferences indicates that though at first Macywas unwilling to bargain unless the guild-shop clause was eliminatedfrom the Union's demands, he nevertheless did bargain, make counterand several times thereafter.The Union evidently took a view of thepurported 'accomplishments of the October 1, 1938, meeting notwarranted by the facts.Wages and hours, the most important ele-ment in the contract proposals, were obviously not agreed upon. Itproceeded at the October 7, 1938, meeting upon the assumption thatthe matters discussed at the October 1 conference had been deter-mined finally, and read to Macy from a new contract which he hadnot seen, and a copy of which he did not have before him.More-over, it included matters in this contract which had not been specifi-cally agreed to by Macy.Under these circumstances we find thatMacy's statement made at the termination of the October 7 meetingwas not made in bad faith.As a result of this statement however, the Union, impugning Macy'sgood faith, withdrew any concessions it had made and stated that itwould await an indication of his good faith.The negotiations,though not abrogated, were certainly in suspension.This was thesituation when the October 26 notice, changing the basis of pay, wasgiven the employees and new rules governing their employment incertain minor respects were issued without previous consultation withthe Union and while the negotiations were still pending. ' There isnothing in the record to indicate that the respondents by this action,occasioned by the Wages and Hours Law, sought to undermine theUnion.Under the circumstances of this case, including the fact thatafter the resumption of the conferences Macy embodied the provisionsof the notice in the counter proposals submitted by him on November8,we do not find that his action in issuing the notice without priorconsultation constituted a refusal to bargain in good faith.'While under the circumstances in this case we entertain some doubt,we are not convinced of the respondents' bad faith, since the respond-ents engaged in conferences and extended discussions with the Unionwith respect to the Union's demands, presented counter proposals,and made concessions.Upon the basis of this record, we find that'the respondent did not refuse to bargain collectively with the Union.YCfMatter of John J, Charles T,Bertram E and Robert B Oughton, tradingastheWindsor Mfg. Co ,andTextileWorkersOrganizing Committee,20 N L R B301,Matter of Wilson andCo andUnited Packing-houseWorkers,19 N L R B 990,National Labor Relations BoardvWhittierMills Company,SilverLakeCompany,and ScottdaleMalls, corporation,111 F.(2d) 474 (C C A 5),enf'gMatter of Whittier Mills Companyand Silver Lake CompanyandTextileWorkers Organizing Committee,ScottdaleMillsandTextileWorkersOrganizing Committee,15 N L R B 457,Matter ofDallas Cartage CompanyandInt'lBrotherhoodof Team-sters,Chauffeurs,Stablemen& Helpers of America, Local 745,InterstateFireproofStorage and Transfer Com-panyandInt'lBrotherhoodof Teamsters, Chauffeurs,Stablemen& Helpers,Local 745,14N. L R. B 411 WESTCHESTER NEWSPAPERS, INC.643Since we find that the respondents did not refuse to bargain collec-tively with the Union,it is not necessary to discuss either the appro-priateness of the unit alleged in the complaint to be appropriate orthe Union's representation of.a majority within that unit.B. The alleged interference,restraint,coercion and discriminationGeorge Rance was discharged on December 31, 1938, by the respond-ents,Westchester County Publishers, Inc., and Westchester News-papers, Inc.He had been employed in the circulation departmentsof various papers in the group over a long period and had received anumber of promotions and increases in salary.He had been employedas districtmanager in the circulation department of the StandardStar for 3 years prior to his discharge.His job as district managerinvolved the supervision of 30 to 33'delivery` boys and the responsi-bility for their weekly collections amounting to approximately $9 perboy.At thetime of his discharge he was earning$34.50 per weekplus a car allowance and certain bonus payments averaging about $6weekly.His standing in comparison to other district managers wasgood.He was second on the Standard Star and among the first tenof the district managers of all the papers.On December 8, 1938, a meeting of about 20 advertising and otherbusiness department employees of the Standard Star was held in thefront office of that paper at about 5 p. in.The customary quittingtime was between 5:30 and 6 p.in.Rance and several other circula-tion department employees, including Almuth Strait and R.Wilkin-son, attended.The meeting was presided over by one Dougherty,10- aclassified advertising salesman, who was a close friend of Charles H.Griffin, general manager of the paper.Dougherty stated that a com-pany union was to be formed to combat the Guild and unless suchcompany union was formed,"New York people would come up andtellus how to run our business,"and a strike called by the Guildwould occur the following Monday.A statement in the form of aloyalty pledge,containing an undertaking not to join the Guild, waspassed around and signed by most of those present.Rance and theother districtmanagers attending with him did not sign.Straitstated that he thought they should attend the meeting of the "outsidegroup" before deciding on what to do.11The display manager andthe classified advertising manager, of the Standard Star, were presentand the latter voiced approval of the proposed company union andapparently signed the pledge.The evidence indicates that both thesemen were accustomed to giving orders and that one of them had threeor four employees under his supervision.There is no further indica-tion in the record of the scope of their powers and authority.The10Alsospelled Doherty in the record.IiThe Guild hadannounced a meeting that was to be hold December 10. 1938 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting terminated about 5:45 p. in., and shortly thereafter PaulWendt; circulation manager of the paper, appeared in the businessoffice.Except for the fact that Dougherty sought to obtain signa-tures to the loyalty pledge among the people in the society departmentof the Standard Star the following Saturday, December 10, nothingfurther with reference' to the company union appears in the record.Rance attended 'the union meeting held on December 10, 1938.Wendt was present, having been invited to attend by the union sccre-.tary, Albert Floersheimer, Jr.Wendt saw Rance and two other dis-trictmanagers at, the meeting, addressed the',mceting without per-mission, and expressed anti-union views.After this meeting Rance,joined the Union and was thereafter active in soliciting members,speaking to several circulation and mail room employees.He alsoattended one or two union meetings in New Rochelle at which two or.,threeMount Vernon circulation department people were present.,-Delivery boys worked under contract with the Standard Star andwere.required to post bonds covering two weeks' collections with it.District managers were given receipt books for use in connection with,bond payments and were instructed to turn in not less than the, fullamount of the bond so as to save bookkeeping expenses.The recordindicates, however, that on occasion half payments were accepted.Edward Fahey, one of the boys under the jurisdiction of Rance, whohad a $15 bond posted with the paper, decided in September 1938 togive up his, route and was willing that John Lennon, Jr. take it overand act for him under the bond until such time as Lennon could him--self supply one.John Lennon, Sr., father of the boy, and a chain.tore manager, had refused to advance the funds because of difficultywith,the, bond of another\and older son who had also worked underRance.In order for. the Lennon boy to save money with which to,pay the bond from the profits made on his route and to prevent, its,being disbursed for casual expenses at his home, it was arranged withthe, consent of the Lennon family that Rance would personally receiveand save The money the Lennon boy gave him until the,requiredamount should be accumulated.. Rance accepted and held paymentson account of the Lennon bond, amounting to $10 on November-19and at the time of his discharge.He gave the boy personal receiptsfrom time to time, the route reports continuing to be made in the nameof the Fahey boy..Wendt was evidently aware of the substitution,having, seen the ,Lennon boy at the "paper point", several times and'having called him by name. Substitutes on routes were not unusualbut were customarily for, only brief periods during the summer vaca-tion period.It appears that the,arrangement whereby Rance under-took to personally hold Lennon's savingsuntil the bond money wasaccumulated was unique. 'WESTCHESTER NEWSPAPERS' INC.''''645On December31 Rance was informed by Wendt thathe was -dis-charged for withholding company money in connection with s theLennon'bond.' Rance insisted. that,it;,was not company money,became 'angry, land left without further'discussion:'Rance thereafter-returned the $10 he'had collected'toLennon,'Sr:,, and.took'his receipt-therefor.''Rance had never before been criticized'by the managementnor had any complaint been made concerning him. oHe,was given,thecustomary severance pay, less $10,2 weeks after his discharge.Fourdays later the $10 was returned 'to hun.After the discharge, Faheyrequested,,and received from the,management his bond money,, andthereafter:Lennon. posted,his own r;bond;,his. fatherrfurnishing;;themoney,12, and, took over the, route.l.:Wendt, and 1 Winger',visited.'M.rs.-Lennon,,,the-boy,'s'mother, on.the morning of. December 31, and,ob-,tained, One,, or —two,of,,Rance's!personal receipts from 'he"r. t , Afterhaving been told of the discharge,she visited,thel.Standardi.Staroffice the following Tuesday and urged Wendt to reinstate Rance.He refused and thereafter again'calhid''on lien 'acid'told''-her'iiot to'accept any money frolli'Rance:'' `About a'w'ee*k'afterithis', bothWendtgrid 'Winger`"again eam'e' to theL'enfloli'house'and talke'd`to' 1Mr'. andMrs''Lennon'.'They discussed"soiiie receipt" and sai'd' Rance shiouiahave'turned ' the money'into' the'office.'Mr. -Lennontold them' thatthe money''wasi paid"to''him''o'n'' the'date'indicated'by the'receipt' andthat''he had app'ro`ved of the arrangement.'There is'ho evidence whatever'that Rance hadahy'improper'thbtivein -holding'Leliiloii's"'money; amounting to '$10'over"a' period 6f`3months.Although'it'is clear' that'no imputation"of''dishoriesty' callbe made, it is not-clear whether Rance,.by'his actions,violated thecompany's'rulesm respect,to bond payments. ',,While we'enter'taindoubts of the bona fides of the discharge,nevertheless upon the entirerecord, we are not convinced that the respondent singled Rance outfor discriminatory treatment.We find that the respondents,Westchester Newspapers,Inc., andWestchester County Publishers,Inc.,have not discriminated inregard to the hire and tenure of employment of George Rance,therebydiscouraging membership in a labor organization.From all the evidence, we do not find that the respondents inter-fered with, restrained, or coerced their employees in 'the exercise ofthe rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.Theoperations of the respondents,Westchester County Pub-lishers, Inc.,Westchester Newspapers,Inc., and Herald Statesman,12There is evidence indicating that Lennon's father was persuaded by both Wendt and one Winger, cir-culation manager of all the dailies, to furnish the money323429-42-voi. 26-42 646DECISIONSOF NATIONALLABOR RELATIONS BOARB-Inc., occur in commerce within the meaning of Section 2 (6) of theAct.2.Westchester Newspaper Guild, chartered by American News-paper Guild, affiliated with the Congress of Industrial Organizations,is-a labor' organization within the meaning of Section 2 (5) of the Act.within the meaning of Section 8 (1), (3), and- (5), of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section' 10 (c) of the National ,Labor Relations Act,-the'National Labor Relations Board hereby orders that the complaints-against the respondents, Westchester County Publishers,, Inc:, West-chester Newspapers, Inc., and Herald Statesman, Inc., be, and theyhereby are, dismissed.'MR.EDWINS.SMITH,concurring:I concur in, the Decision and Order. I am of, the opinion thatwhere the Board, dismisses allegations of a refusal,to bargain collec-tively for reasons not related to the status of the collective bargainingagency,as the statutory representative, the Board should neverthelessmake findings and conclusions regarding the appropriate collectivebargaining unit and representation within such unit.," , In view, ofthe,fact that the majority of the Board has committed- itself to thecontrary practice, however, I shall not hereafter consider it necessaryin individual cases to register any dissent to that policy..13See my opinions inMatterof Joseph Levy,etc,andChildren's Dress,InfantsWear,housedress.and Bath-robeWorkersUnion, etc,2aN. LR B 786,Matter of The Triplex Screw CompanyandAmalgamated Asso-eiation of Iron, Steel and Tin Workers of North America,etc,25 N L.R B. 1126.I1 - ,1-3',